Citation Nr: 0714193	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  04-34 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
ankle sprain.

2.  Entitlement to service connection for herniated nucleus 
pulposus lumbar spine to include as secondary to service-
connected right knee or right ankle disorders.

3.  Entitlement to service connection for degenerative disc 
disease of the cervical spine to include as secondary to 
service-connected right knee or right ankle disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

As a member of the Army National Guard, the veteran served 
multiple periods of active duty for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that continued a 10 percent evaluation 
for right ankle sprain and denied entitlement to service 
connection for herniated nucleus pulposus lumbar spine and 
degenerative disc disease of the cervical spine to include as 
secondary to service connected right knee and right ankle 
disorders.  

The issue of entitlement to service connection for herniated 
nucleus pulposus lumbar spine and degenerative disc disease 
of the cervical spine to include as secondary to service-
connected right knee or right ankle disorders are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center in Washington, 
D.C.

In the veteran's claim received in August 2003, she requested 
re-evaluation of her service-connected degenerative arthritis 
and limited motion of ankle.  This is viewed as a claim for 
an increased rating for her service connected degenerative 
joint disease of the right knee and her service-connected 
right ankle sprain.  A decision on the claim for an increased 
rating for the right knee disorder has not yet been issued by 
the RO.  Accordingly, this issue is referred to the RO for 
appropriate action.

Additional evidence with a statement from the veteran 
received at the Board in May 2005 pertains to the veteran's 
right knee disorder.  A waiver of initial RO review of this 
evidence was not executed.  However, that issue is not before 
the Board and has been referred to the RO for adjudication.  
Initial review of that evidence will be performed by the RO 
at that time.  

In addition, in her May 2005 statement, the veteran claims 
that her condition, presumably the service-connected right 
knee condition, prevents her from having gainful employment.  
This is a claim for a total rating for disability benefits 
based on individual unemployability and is referred to the RO 
for appropriate action.


FINDING OF FACT

The competent and probative medical evidence of record does 
not show marked limitation of motion or ankylosis of the 
right ankle.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
right ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 4.71a, Diagnostic Code (DC) 5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2003; and a 
rating decision in April 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a statement of the case 
issued in July 2004.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Additional evidence received in December 2004 
duplicated evidence previously of record and discussed in the 
statement of the case or was not relevant to the issue on 
appeal.  Thus, a supplemental statement of the case was not 
required.  38 C.F.R. § 19.37.  VA has also obtained a medical 
examination in relation to this claim.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

Also, as noted above, in May 2005 the veteran submitted 
additional evidence to the Board without a waiver of initial 
review of the evidence by the RO.  However, as this evidence 
does not pertain to her right ankle disorder, the claim for 
an increased evaluation for a right ankle disorder does not 
have to be returned to the RO for initial consideration of 
this evidence.  The Board can proceed on the issue of an 
increased evaluation for a right ankle disorder without 
prejudice to the veteran.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003). 

The veteran seeks an increased rating for her service-
connected right ankle sprain.  She contends that her symptoms 
warrant a rating in excess of 10 percent.  

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2006).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2006).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2006).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Service medical records show that on several occasions while 
on active duty for training the veteran fell and suffered 
trauma to her right ankle.  

At a VA examination in October 2001, the veteran complained 
of right ankle pain and swelling that was precipitated when 
climbing up stairs.  Range of motion findings were 15 degrees 
for dorsiflexion and 35 degrees for plantar flexion.  A 
manual muscle test was 5/5.  

Based on the above records, the RO granted entitlement to 
service connection for right ankle sprain in a June 2002 
rating decision and assigned a 10 percent rating based on 
moderate limitation of motion under DC 5271 effective in July 
2001.  

In August 2003 she sought a re-evaluation of her right ankle 
disability.  At a VA examination in November 2003, she 
complained of right ankle pain.  Range of motion findings of 
the right ankle were 15 degrees dorsiflexion and 30 degrees 
plantar flexion.  There was no finding of pain on motion.  
There was no effusion and no swelling of the right ankle.  
There was a negative anterior posterior drawer test of the 
right ankle.  It was noted that the veteran ambulated with a 
four-point cane and had an antalgic gait, although, the 
medical evidence of record indicates that the need for a 
four-point cane is related to her other bilateral leg and 
back disabilities.  

Limited motion of the ankle warrants a 10 percent rating when 
moderate, and a 20 percent rating when marked.  38 C.F.R. § 
4.71a, DC 5271 (2006).  For VA purposes, normal ankle joint 
motion is from 0 to 20 degrees of dorsiflexion and 0 to 45 
degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II 
(2006).  The Board observes that the words "moderate" and 
"marked" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.   

Although the veteran has limited motion of the right ankle, 
the Board finds that there is no medical evidence of marked 
limited motion of the right ankle to warrant a 20 percent 
evaluation.  The veteran is capable of 15 degrees of 
dorsiflexion where 20 degrees is normal, and of 30 degrees of 
plantar flexion where 45 degrees is normal.  That level of 
limitation does not rise to the level of marked as envisioned 
by the rating schedule.

In addition, an increased rating pursuant to §§ 4.40, 4.59, 
or under the holding in DeLuca is not for application herein, 
as any functional loss experienced by the veteran is 
encompassed by the current 10 percent rating assigned under 
DC 5271.  See 38 C.F.R. 4.40, 4.45, (1999); DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Furthermore, although the Board is 
required to consider the effect of the veteran's pain when 
making a rating determination, and has done so in this case, 
the rating schedule does not require a separate rating for 
pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board has considered all pertinent sections of 38 C.F.R. 
Parts 3 and 4, as required by the United States Court of 
Appeals for Veterans Claims (Court) in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In that regard, 
consideration has been given to whether any other applicable 
diagnostic code under the regulations provides a basis for a 
higher evaluation for the service-connected right ankle 
disability.  There is no medical evidence of record of 
ankylosis, malunion, astragalectomy, or arthritis of the 
right ankle, thus, rating criteria for those disabilities do 
not apply.  38 C.F.R. § 4.71a, DCs 5003, 5010, 5270, 5272, 
5273, 5274 (2006).  

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this respect, the Board notes that the 
veteran has not required frequent periods of hospitalization 
for her right ankle disorder.  The evidence also does not 
showed marked interference with employment due solely to the 
right ankle disability.  In sum, there is no indication in 
the record of such an unusual disability picture that 
application of regular schedular standards is impractical.  
The schedular rating criteria are adequate for evaluating 
this case.  Therefore, the Board finds that the criteria for 
submission for an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.

Based upon a full review of the record, the Board finds that 
the 10 percent evaluation assigned adequately reflects the 
clinically established impairment experienced by the veteran.  
The preponderance of evidence is against the claim for an 
evaluation in excess of 10 percent for the veteran's service-
connected right ankle disability.  The benefit-of- the-doubt 
doctrine is inapplicable, and this issue must be denied.  38 
U.S.C.A. § 5107(b).  See Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for right 
ankle sprain is denied.


REMAND

Evidence of record indicates that the veteran has applied for 
Social Security Disability (SSA) benefits as she wrote that 
she had been evaluated by the SSA due to the conditions for 
which she was requesting entitlement to service connection.  
The Court has interpreted the duty to assist to include 
requesting information and records from the SSA which were 
relied upon in any disability determination.  See Hayes v. 
Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 
2 Vet. App. 363, 370, 372 (1992); Collier v. Derwinski, 1 
Vet. App. 413, 417 (1991).  Consequently, these records must 
be obtained and associated with the claims file prior to 
final adjudication of the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1. Secure from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

2.  Thereafter, consider all of the 
evidence of record and re-adjudicate the 
appellant's claim.  If any benefit sought 
on appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


